DeCARLO, Judge
(dissenting):
I am unable to concur in the judgment of my brothers in this case.
It is my opinion there is a distinction “between a judgment resting on a plea of guilty and one resulting from a plea of not guilty and issue joined.” A conviction following a jury verdict is a factual determination of guilt while the acceptance of a plea before a trial judge is not. I do not think a conviction and sentence on a plea of guilty implies that the trial judge made an evidentiary finding of the elements required for conviction. This plea is merely an announcement of guilt by the accused with a pronouncement of that guilt by the judge.
Generally, the guilty plea represents a negotiation among the accused, his attorney, and the prosecutor. It would follow that a conviction based on this type of plea should be governed by a different legal principle.
If the instant case had been a proceeding wherein a jury had heard the evidence and determined whether accused was guilty of first degree murder or second degree murder, then the State would be bound by that finding. Under Alabama law, if the verdict had been second degree murder, the appellant could not thereafter be tried for a greater offense.
At the time appellant was first convicted, no jury was empanelled and no evidence *67was presented. The judge did not make a factual determination that the appellant was guilty of second degree murder, but his judgment was based solely on the petitioner’s own assertions to the court.
Further, I am not persuaded that Chaffin v. Stynchcombe, 412 U.S. 17, 93 S.Ct. 1977, 36 L.Ed.2d 714, is distinguishable, as set out in the majority opinion.